Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 21, 2018

                                      No. 04-17-00645-CR

                                        Gloria R. PROO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR2757A
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
       Appellant’s second motion for extension of time to file the appellant’s brief is granted in
part. We order appellant’s counsel, Anne More Burnham, to file the appellant’s brief by April
23, 2018. Counsel is advised that no further extensions of time will be granted absent a timely
motion that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the
court of the efforts counsel has expended in preparing the brief, and (3) provides the court
reasonable assurance that the brief will be completed and filed by the requested extended
deadline. The court does not generally consider a heavy work schedule to be an extraordinary
circumstance.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court